Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This communication is a First Office Action Non-Final on Merits. Claims 1-22 are currently pending and have been considered below. 

Priority
The present application, filed on 12/10/2019, claims priority to Provisional Application 62/811,359, filed on 02/27/2019.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Step 1: Identifying Statutory Categories
When considering subject matter eligibility under 35 U.S.C. § 101, it must be determined whether the claims are directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter (i.e., Step 1). In the instant case, claims 1-11 are directed to a method (i.e. a process). Claims 12-22 are directed to a system (i.e. a machine). Thus, each of these 

Step 2A: Prong One: Abstract Ideas 

Claims 1-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea. Independent claim 1 recites: a method of processing curriculum data for helping a student to navigate curriculum programs, comprising: collecting academic program data of a first institution; collected academic program data; and publishing the academic program data in a program mapper, wherein the program mapper is a tool to present a program pathway based on an objective specified by the student.
Independent claim 12 recites: A course management system, comprising: receiving academic program data; the academic program data; and publish the academic program data in a program mapper, wherein the program mapper is a tool to present, a program pathway based on an objective specified by the student.
Independent claim 21 recites: A curriculum program mapping system, facilitate a student to navigate curriculum programs, comprising: academic program collected from different sources; an authoring tool for academic administrator to create program maps; and a program mapper for presenting the program pathways for students to navigate curriculum programs.
The limitations as drafted, is a process that, under its broadest reasonable interpretation, falls under at least the abstract groupings of: 
Certain methods of organizing human activity (commercial or legal interactions (including advertising, marketing or sales activities or behaviors; business relations; (managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)). As the claims discuss helping a student to navigate curriculum programs; presenting a program pathway based on an objective specified by the student, which is a clear business relations for managing students in an academic institution and one of certain methods of organizing human activity.

Step 2A: Prong Two
This judicial exception is not integrated into a practical application because the claims merely describe how to generally “apply” the abstract idea. In particular, the claims only recite the additional elements – one or more processors, a cleaning data tool and an input/output (I/O) device (independent claims), maintain records of updates (claim 13), an authoring tool (claim 22). These additional elements are recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using generic computer components. Simply implementing the abstract idea on generic computer components is not a practical application of the abstract idea, as it adds the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, as discussed in MPEP 2106.05(f). 	Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation and do not impose a meaningful limit to integrate the abstract idea into a practical application.
Step 2B: 	
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to discussion of integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception. 	Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements 

					Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-22 are rejected under 35 U.S.C. 103 as being unpatentable over Shaw et al. (US 10,878,710 B1), hereinafter “Shaw”, in view of Batchu et al. (US 2018/0025059 A1), hereinafter “Batchu”.

Regarding Claim 1, Shaw teaches a method of processing curriculum data for helping a student to navigate curriculum programs, comprising: (Shaw, Title is Systems and methods for electronic platform and data processing for student success in higher education institutions. Shaw, Abstract, Figure 3A);
collecting academic program data of a first institution; the collected academic program data; and (Abstract, discloses receiving data records associated with availability of a plurality of educational courses at one or more institutions; receiving educational course data and educational course focus data associated with the user; receiving prior user data records comprising prior user educational course data and prior user educational course focus data);
publishing the academic program data in a program mapper, wherein the program mapper is an online tool configured to present a program pathway based on an objective specified by the student (Shaw, Figure 3A, 5A. Shaw, Figure 7B, discloses receive declaration of program of study. Further, Figure 18, discloses the student chose a Liberal Arts A.A degree. Shaw, Col 17, lines 21-27, discloses best fit course registration based on students major or academic concentration (objective). Shaw, Figures 27-30.).
Yet Shaw does not appear to explicitly teach “cleaning” data.
In the same field of endeavor Batchu teaches “cleaning” data (Batchu, Abstract. Batchu Figure 1 teaches record data received, record data cleansed. Batchu, para 0004, discloses storing large volumes of education data. See at least Batchu, para 0022-0027, discussing cleansing incoming data records.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the primary reference Shaw with cleansing of data received as taught by Batchu with the motivation for record matching that improves server efficiency without sacrificing accuracy (Batchu, para 0009). The Shaw invention, now incorporating the Batchu invention, has all the limitations of claim 1.
Regarding Claim 2, Shaw, now incorporating Batchu, teaches the method of claim 1, and Shaw further teaches further comprising: collecting occupational or labor market data, wherein the program mapper is configured to integrate the collected academic program data and the collected occupational and labor market data for display (Shaw, Col 24, lines 1-10, discloses receiving third party labor force databases for job, career and employment information. Courses and/or majors may be recommended by aggregating labor market data, and/or aligning student interests to skills and job opportunities.)

Regarding Claim 3, Shaw, now incorporating Batchu, teaches the method of claim 1, and Shaw further teaches wherein … the collected academic program data comprises removing conflicting data collected from different sources (Shaw, Col 36, lines 52-56, as shown in FIG. 64, upon setting the availability for the selected days and times to “Unavailable” the previously scheduled classes for the selected days and times may be removed from the schedule. Col 21, lines 40-48, discloses the tool may also be able to accommodate dual enrollment students, i.e. high school students taking college coursework (Examiner notes this is collected data from different sources), by determining conflict times, available hours, bus schedules, transit times, etc. The student path, academic planner, and schedulers may together provide a comprehensive onboarding and scheduling process. In some embodiments, the tool may track high school students as they enroll in the institution, thereby eliminating or reducing redundant student profiles and/or records).
Yet Shaw does not appear to explicitly teach “cleaning” data.
In the same field of endeavor Batchu teaches “cleaning” data (Batchu, Abstract. Batchu Figure 1 teaches record data received, record data cleansed. Batchu, para 0004, discloses storing large volumes of education data. See at least Batchu, para 0022-0027, discussing cleansing incoming data records.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the primary reference Shaw with cleansing of data received as taught by Batchu with the motivation for record matching that improves server efficiency without sacrificing accuracy (Batchu, para 0009).

Regarding Claim 4, Shaw, now incorporating Batchu, teaches the method of claim 3, wherein … the collected academic program data further comprises correcting inaccurate data by determining which source is accurate (Shaw, Figure 12, element 1201 discloses provide access to institutional insight; element 1203, discloses verify credentials. Shaw, Col 29, lines 9-21, the institution may collect data and insights from the tool, as shown in operation 1201 in FIG. 12. To obtain aggregated institutional data, or aggregated data related to peer schools, schools in a particular geography (state, national, etc.). Data may be used for analytics of the tool and aggregate user population. The data may be stratified and manipulated using a lens function, which allows selection or de-selection of variables, and a focus function, which allows analysis of particular sets and/or subsets of data).
Yet Shaw does not appear to explicitly teach “cleaning” data.
In the same field of endeavor Batchu teaches “cleaning” data (Batchu, Abstract. Batchu Figure 1 teaches record data received, record data cleansed. Batchu, para 0004, discloses storing large volumes of education data. See at least Batchu, para 0022-0027, discussing cleansing incoming data records.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the primary reference Shaw with cleansing of data received as taught by Batchu with the motivation for record matching that improves server efficiency without sacrificing accuracy (Batchu, para 0009).

Regarding Claim 5, Shaw, now incorporating Batchu, teaches the method of claim 1, and Shaw further teaches wherein the objective specified by the student includes an academic credential in a field of study or a career selection in an industry (See at least Shaw, Figure 18, discloses the student chose a Liberal Arts A.A degree).

Regarding Claim 6, Shaw, now incorporating Batchu, teaches the method of claim 1, and Shaw further teaches wherein the program pathway comprises a course requirement for achieving the objective specified by the student (Shaw, Col 23, lines 55-58, the tool may determine an academic plan for the user, which may include factors such as required and suggested classes, number of classes per term, and a schedule.)
Regarding Claim 7, Shaw, now incorporating Batchu, teaches the method of claim 6, and Shaw further teaches wherein the program pathway further comprises time information related to the course requirement for achieving the objective specified by the student (See at least Shaw, Figure 18, discloses the student chose a Liberal Arts A.A degree, and will take 2 years to complete).

Regarding Claim 8, Shaw, now incorporating Batchu, teaches the method of claim 1, and Shaw further teaches wherein the program pathway comprises one or more program maps, with each program map showing one or more possible course sequences for earning a program award (Shaw, Col 23, lines 55-58, the tool may determine an academic plan for the user, which may include factors such as required and suggested classes, number of classes per term, and a schedule. Shaw, Col 18, lines 14-18, discloses historical data may be used to recommend academic plan templates based on a determined optimal sequence and timing of courses. Shaw, Col 22, lines 20-28, the tool may update and keep track and of milestones, such as when a certain amount of credits are completed, or when the student becomes eligible for a program, incentive or award.).	
Regarding Claim 9, Shaw, now incorporating Batchu, teaches the method of claim 1, and Shaw further teaches wherein the program pathway comprises one or more curriculum areas, wherein each curriculum area includes two or more classes that meet a same requirement (Shaw, FIGS. 109 and 110 depict a “My Dashboard” form displaying information about courses satisfying one or more academic requirement in a selected course of study as displayed in a web browser, according to exemplary embodiments of the present disclosure.)

Regarding Claim 10, Shaw, now incorporating Batchu, teaches the method of claim 1, and Shaw further teaches further comprising: keeping track of the student's progression along the program pathway towards the objective (Shaw, Col 22, lines 20-28, the tool may update and keep 

Regarding Claim 11, Shaw, now incorporating Batchu, teaches the method of claim 1, and Shaw further teaches further comprising: collecting academic program data of a second institution; (Abstract, discloses receiving data records associated with availability of a plurality of educational courses at one or more institutions);	integrating the academic program data of the first institution with the academic program of the second institution; and (Shaw, Col 21, lines 40-48, discloses the tool may also be able to accommodate dual enrollment students, i.e. high school students (first institution) taking college coursework (second institution), by determining conflict times, available hours, bus schedules, transit times, etc. The student path, academic planner, and schedulers may together provide a comprehensive onboarding and scheduling process. In some embodiments, the tool may track high school students as they enroll in the institution, thereby eliminating or reducing redundant student profiles and/or records.);	publishing the integrated program data in the program mapper, wherein the integrated program data allows a student to matriculate in both institutions to achieve the objective of the student (Shaw, Figure 3A. Shaw, Col 21, lines 40-48, discloses the tool may also be able to accommodate dual enrollment students.)

Regarding Claim 12, Shaw teaches A course management system, comprising: an input/output (I/O) device for receiving academic program data; one or more processors configured to: … the academic program data; and (Shaw, title, Abstract and Figure 2.);	publish the academic program data in a program mapper, wherein the program mapper is an online tool configured to present, on the I/O device, a program pathway based on an objective specified by the student (Shaw, Figures 3A; 5A. Shaw, Figure 7B, discloses receive declaration of program of study. Further, Figure 18, discloses the student chose a Liberal Arts A.A degree. Shaw, Col 17, lines 21-27, discloses best fit course registration based on students major or academic concentration clean” data.	In the same field of endeavor Batchu teaches “clean” data (Batchu, Abstract. Batchu Figure 1 teaches record data received, record data cleansed. Batchu, para 0004, discloses storing large volumes of education data. See at least Batchu, para 0022-0027, discussing cleansing incoming data records.)	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the primary reference Shaw with cleansing of data received as taught by Batchu with the motivation for record matching that improves server efficiency without sacrificing accuracy (Batchu, para 0009). The Shaw invention, now incorporating the Batchu invention, has all the limitations of claim 12.

Regarding Claim 13, Shaw, now incorporating Batchu, teaches the course management system of claim 12, and Shaw further teaches wherein the one or more processors are further configured to: (Shaw, Figure 1A) maintain records of updates to academic program data made during the … , such that the same updates can be made to new data at a later point in time (Shaw, Col 15, lines 61-64, discloses a database of student-related records, admission information, recruitment information, financial aid information, and other data relating to the institution's students and services. Shaw, Col 25, lines 11-13; the tool's ability to receive and update information. Shaw, Col 22, lines 25-28; the tool may update and keep track of milestones.)	Yet Shaw does not appear to explicitly teach “cleaning of the data”.	In the same field of endeavor Batchu teaches cleaning of the data (Batchu, Abstract. Batchu Figure 1 teaches record data received, record data cleansed. Batchu, para 0004, discloses storing large volumes of education data. See at least Batchu, para 0022-0027, discussing cleansing incoming data records.)	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the primary reference Shaw with cleansing of data received as taught by 

Regarding Claim 14, Shaw, now incorporating Batchu, teaches the course management system of claim 12, and Shaw further teaches wherein the one or more processors are configured to collect occupational or labor market data, wherein the program mapper is configured to integrate the collected academic program data and the collected occupational or labor market data and publishing the integrated data (Shaw, Col 24, lines 1-10, discloses receiving third party labor force databases for job, career and employment information. Courses and/or majors may be recommended by aggregating labor market data, and/or aligning student interests to skills and job opportunities.)

Regarding Claim 15, Shaw, now incorporating Batchu, teaches the course management system of claim 12, and Shaw further teaches wherein … the collected academic program data comprises removing conflicting data collected from different sources (Shaw, Col 36, lines 52-56, as shown in FIG. 64, upon setting the availability for the selected days and times to “Unavailable” the previously scheduled classes for the selected days and times may be removed from the schedule. Col 21, lines 40-48, discloses the tool may also be able to accommodate dual enrollment students, i.e. high school students taking college coursework (Examiner notes this is collected data from different sources), by determining conflict times, available hours, bus schedules, transit times, etc. The student path, academic planner, and schedulers may together provide a comprehensive onboarding and scheduling process. In some embodiments, the tool may track high school students as they enroll in the institution, thereby eliminating or reducing redundant student profiles and/or records).
Yet Shaw does not appear to explicitly teach “cleaning” data.
In the same field of endeavor Batchu teaches “cleaning” data (Batchu, Abstract. Batchu Figure 1 teaches record data received, record data cleansed. Batchu, para 0004, discloses storing large volumes of education data. See at least Batchu, para 0022-0027, discussing cleansing incoming data records.)

Regarding Claim 16, Shaw, now incorporating Batchu, teaches the course management system of claim 12, and Shaw further teaches wherein the program pathway comprises a course requirement for achieving the objective specified by the student (Shaw, Col 23, lines 55-58, the tool may determine an academic plan for the user, which may include factors such as required and suggested classes, number of classes per term, and a schedule.)

Regarding Claim 17, Shaw, now incorporating Batchu, teaches the course management system of claim 16, and Shaw further teaches wherein the program pathway further comprises time information related to the course requirement for achieving the objective specified by the student (See at least Shaw, Figure 18, discloses the student chose a Liberal Arts A.A degree, and will take 2 years to complete).

Regarding Claim 18, Shaw, now incorporating Batchu, teaches the course management system of claim 12, and Shaw further teaches wherein the one or more processors are further configured to generating, in response to a school administrator's specification, program maps based on the academic data, with each program map showing one or more possible course sequences for earning a program award (Shaw, Col 23, lines 55-58, the tool may determine an academic plan for the user, which may include factors such as required and suggested classes, number of classes per term, and a schedule. Shaw, Col 18, lines 14-18, discloses historical data may be used to recommend academic plan templates based on a determined optimal sequence and timing of courses. Shaw, Col 22, lines 20-28, the tool may update and keep track and of milestones, such as when a certain amount of credits are completed, or when the student becomes eligible for a program, incentive or cleaned” data.	In the same field of endeavor Batchu teaches “cleaned” data (Batchu, Abstract. Batchu Figure 1 teaches record data received, record data cleansed. Batchu, para 0004, discloses storing large volumes of education data. See at least Batchu, para 0022-0027, discussing cleansing incoming data records.)	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the primary reference Shaw with cleansing of data received as taught by Batchu with the motivation for record matching that improves server efficiency without sacrificing accuracy (Batchu, para 0009).
Regarding Claim 19, Shaw, now incorporating Batchu, teaches the course management system of claim 18, and Shaw further teaches wherein the program pathway comprises one or more of the program maps (Shaw, Col 46, lines 43-51 and 59-67, discloses display a “course map” of required and recommended courses for particular course of study).	
Regarding Claim 20, Shaw, now incorporating Batchu, teaches the course management system of claim 12, and Shaw further teaches wherein the one or more processors are further configured to keep track of the student's progression along the program pathway towards the objective (Shaw, Col 22, lines 20-28, the tool may update and keep track of milestones, such as when a certain amount of credits are completed, or when the student becomes eligible for a program, incentive or award).	
Regarding Claim 21, Shaw teaches a curriculum program mapping system, configured to facilitate a student to navigate curriculum programs, comprising: (Shaw, Title is Systems and methods for electronic platform and data processing for student success in higher education institutions. Shaw, Abstract, Figure 3A);	… academic program data collected from different sources; (Abstract, discloses receiving one or more institutions; receiving educational course data and educational course focus data associated with the user; receiving prior user data records comprising prior user educational course data and prior user educational course focus data);	an authoring tool for academic administrator to create program maps out of the data; and (Shaw, Col 26, lines 35-43, the tool of FIG. 9A, in relation to student scheduling and registration, may provide advisors or administrators with the ability to create general or customized academic plans);	a program mapper for presenting the program data as program pathways for students to navigate curriculum programs (Shaw, Figure 3A; 5A. Shaw, Figure 7B, discloses receive declaration of program of study. Further, Figure 18, discloses the student chose a Liberal Arts A.A degree. Shaw, Col 17, lines 21-27, discloses best fit course registration based on students major or academic concentration (objective). Shaw, Figures 27-30.).	Yet Shaw does not appear to explicitly teach “a data cleanup tool for cleaning”.	In the same field of endeavor Batchu teaches a data cleanup tool for cleaning (Batchu, Abstract. Batchu Figure 1 teaches record data received, record data cleansed. Batchu, para 0004, discloses storing large volumes of education data. See at least Batchu, para 0022-0027, discussing cleansing incoming data records.)	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the primary reference Shaw with cleansing of data received as taught by Batchu with the motivation for record matching that improves server efficiency without sacrificing accuracy (Batchu, para 0009). The Shaw invention, now incorporating the Batchu invention, has all the limitations of claim 21.	
Regarding Claim 22, Shaw, now incorporating Batchu, teaches the curriculum program mapping system of claim 21, and Shaw further teaches further comprising an authoring tool for creating a program map, wherein each program map shows a possible course sequence for earning a program award and wherein a program pathway comprises one or more program maps (Shaw, Col 23, lines 55-58, the tool may determine an academic plan for the user, which may include 

Additional Prior Art Consulted
The prior art made of record and not relied upon which is considered pertinent to applicant’s disclosure includes the following:
Yaskin et al. US 8,265,968 B2 – discussing method and system for academic curriculum planning and academic curriculum mapping
WO 2008/005324 A2 – discussing an online education system platform
Riconda et al. US 2004/0110119 A1 – discussing online education management systems
Morin et al. US 2008/0270166 A1 – discussing application processes for higher education
Mathews US 2014/0089219 A1 – discussing education and career systems
CAINES et al. US 2017/0140488 A1 – discussing student recruitment systems
Brouwer US 2015/0066559 A1 – discussing college planning system
Bayliss US 7,912,842 B1 – discussing cleansing data records
Applicant is advised to review additional references supplied on the PTO-892 as to the state of the art of the invention.





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA R NOVAK whose telephone number is (571)272-2524.  The examiner can normally be reached on Monday - Friday 8:30am - 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda Jasmin can be reached on (571) 272-6782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/R.R.N./Examiner, Art Unit 3629
/SANGEETA BAHL/Primary Examiner, Art Unit 3629